—In an action to recover damages for constructive fraud, the plaintiff appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated June 18,1997, which granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff has failed to plead the existence of a fiduciary relationship which would support a cause of action for constructive fraud, and the record does not support a finding that such a relationship existed (see, Brown v Lockwood, 76 AD2d 721, 731). Accordingly, the complaint was properly dismissed. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.